Exhibit 10.1

SECOND MODIFICATION TO SECOND AMENDED AND RESTATED BUSINESS

LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS

THIS SECOND MODIFICATION TO SECOND AMENDED AND RESTATED BUSINESS LOAN AND
SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of
September 22, 2011, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania state chartered bank (“Citizens Bank”), acting in its capacity as
the administrative agent for the Lenders (the “Administrative Agent”), having
offices at 8521 Leesburg Pike, Suite 405, Vienna, Virginia 22182; and (ii) ICF
CONSULTING GROUP, INC., a Delaware corporation (“ICFG”), ICF INTERNATIONAL,
INC., a Delaware corporation (“ICF International”), and each other “Borrower”
party to the hereinafter referenced Loan Agreement from time to time (together
with ICFG and ICF International, each, a “Borrower” and collectively, the
“Borrowers”), each having offices at 9300 Lee Highway, Fairfax, Virginia 22031.
Capitalized terms used but not defined herein shall have the meanings attributed
to such terms in the Loan Agreement.

WITNESSETH THAT:

WHEREAS, pursuant to the terms of a certain Second Amended and Restated Business
Loan and Security Agreement dated as of February 20, 2008 (as modified by the
hereinafter referenced First Modification, and as the same may be further
amended, modified or restated from time to time, the “Loan Agreement”), by and
among the Borrowers, the Administrative Agent and the Lenders, the Borrowers
obtained loans and certain other financial accommodations (collectively, the
“Loan”) from the Lenders in the aggregate maximum principal amount of Two
Hundred Seventy-five Million and No/100 Dollars ($275,000,000.00); and

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

WHEREAS, pursuant to a certain First Modification to Second Amended and Restated
Business Loan and Security Agreement and Other Documents dated as of March 31,
2009 (the “First Modification”), by and among the Borrowers, the Administrative
Agent and the Lenders, (a) the Administrative Agent and the Lenders consented to
(i) the sale of up to Two Hundred Million and No/100 Dollars ($200,000,000.00)
of capital stock of ICF International, and (ii) the Macro Acquisition, (b) the
interest rates charged on amounts advanced under the Facilities were increased,
and (c) certain other terms and provisions set forth in the Loan Agreement were
amended; and

WHEREAS, the Borrowers have now requested, and the Administrative Agent and the
Lenders have agreed, that the capital expenditures limitation set forth in
Section 7.16 of the Loan Agreement be increased from one and one-half percent
(1.50%) of the Borrowers’ gross annual revenue for each applicable twelve
(12) month measurement period to two percent (2%) of the Borrowers’ gross annual
revenue for each applicable twelve (12) month measurement period; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to enter
into this Modification to memorialize the agreements and understanding of the
parties with respect to the increase to the capital expenditures limitation, as
hereinafter provided.

NOW THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. Capital Expenditures. Section 7.16 of the Loan Agreement is hereby deleted in
its entirety and the following substituted in lieu thereof

“7.16 Capital Expenditures. The Borrowers shall not, on an aggregate and
consolidated basis, make or incur any capital expenditures, during any Fiscal
Year, in excess of an amount equal to two percent (2.00%) of the Borrowers’
gross annual revenues for the immediately preceding twelve (12) month period.”

3. Miscellaneous.

(a) Each Borrower hereby represents, warrants, acknowledges and agrees that as
of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement and the other Loan Documents are true and correct as of the date
hereof (except to the extent that such representations and warranties expressly
relate solely to an earlier date), unless the Borrowers are unable to remake and
redate any such representation or warranty, in which case the Borrowers have
previously disclosed the same to the Administrative Agent and the Lenders in
writing, and such inability does not constitute or give rise to an Event of
Default; (iv) all schedules attached to the Loan Agreement with respect to any
particular representation and warranty of the Borrowers set forth in the Loan
Agreement (as modified) remain true, accurate and complete, as updated in
writing to the Administrative Agent as of the date of this Modification; (v) all
accrued and unpaid interest and fees payable with respect to the Loan have been
paid; and (vi) there has been no material adverse change in the business,
property or condition (financial or otherwise) of the Borrowers since March 31,
2009.

(b) The Borrowers, and their respective representatives, successors and assigns,
hereby jointly and severally, knowingly and voluntarily RELEASE, DISCHARGE, and
FOREVER WAIVE and RELINQUISH any and all claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, actions,
and causes of action of whatsoever kind or nature, whether known or unknown,
which they have, may have, or might have or may assert now or in the future
against the Administrative Agent and/or the Lenders directly or indirectly,
arising out of, based upon, or in any manner connected with any transaction,
event, circumstance, action, failure to act, or occurrence of any sort or type,
in each

 

2



--------------------------------------------------------------------------------

case related to, arising from or in connection with the Loan, whether known or
unknown, and which occurred, existed, was taken, permitted, or begun prior to
the date hereof (including, without limitation, any claim, demand, obligation,
liability, defense, counterclaim, action or cause of action relating to or
arising from the grant by the Borrowers to the Administrative Agent and/or the
Lenders of a security interest in or encumbrance on collateral that is, was or
may be subject to, or an agreement by which the Borrowers are bound and which
contains, a prohibition on further mortgaging or encumbering the same). The
Borrowers hereby acknowledge and agree that the execution of this Modification
by the Administrative Agent and the Lenders shall not constitute an
acknowledgment of or an admission by the Administrative Agent and/or the Lenders
of the existence of any such claims or of liability for any matter or precedent
upon which any liability may be asserted.

(c) Except as expressly set forth herein, nothing contained in this Modification
is intended to or shall otherwise act to nullify, discharge, or release any
obligation incurred in connection with the Notes, the Loan Agreement and/or the
other Loan Documents or to waive or release any collateral given by any Borrower
to secure the Notes, nor shall this Modification be deemed or considered to
operate as a novation of the Notes, the Loan Agreement or the other Loan
Documents. Except to the extent of any express conflict with this Modification
or except as otherwise expressly contemplated by this Modification, all of the
terms and conditions of the Notes, the Loan Agreement and the other Loan
Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan. Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

(d) If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or condition
of this Modification, the Loan Agreement and the other Loan Documents, and this
Modification, the Loan Agreement and the other Loan Documents shall survive and
be construed as if such invalid or unenforceable term, provision or condition
had not been contained therein.

(e) Each Borrower acknowledges that, at all times prior to and through the date
hereof, the Administrative Agent and the Lenders have acted in good faith and
have conducted themselves in a commercially reasonable manner in their
relationship with such Borrower in connection with this Modification and in
connection with the obligations of the Borrowers to the Administrative Agent and
the Lenders under the Loan; the Borrowers hereby waiving and releasing any
claims to the contrary.

(f) Each Borrower, Lender and the Administrative Agent hereby acknowledges and
agrees that, from and after the date hereof, all references to the “Loan
Agreement” set forth in any Loan Document shall mean the Loan Agreement, as
modified pursuant to this Modification and any other modification of the Loan
Agreement dated prior to the date hereof.

 

3



--------------------------------------------------------------------------------

(g) Each Borrower hereby represents and warrants that, as of the date hereof,
such Borrower is indebted to the Lenders in respect of the amounts due and owing
under the Notes, all such amounts remain outstanding and unpaid and all such
amounts are payable in full, without offset, defenses, deduction or counterclaim
of any kind or character whatsoever.

(h) Each Borrower acknowledges (i) that it has. participated in the negotiation
of this Modification, and no provision of this Modification shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated or drafted such provision; (ii) that it has
had access to an attorney of its choosing in the negotiation of the terms of and
in the preparation and execution of this Modification, and it has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (iii) that
all of the terms of this Modification were negotiated at arm’s length; (iv) that
this Modification was prepared and executed without fraud, duress, undue
influence, or coercion of any kind exerted by any of the parties upon the
others; and (v) that the execution and delivery of this Modification is the free
and voluntary act of such Borrower.

(i) This Modification shall be governed by the laws of the Commonwealth of
Virginia (without regard to conflict of laws provisions) and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(j) This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile or PDF
signature.

[The Remainder of This Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

 

WITNESS:

    BORROWERS:      

ICF CONSULTING GROUP, INC. a

Delaware corporation, acting on its own behalf

and as attorney-in-fact for and on behalf of each Borrower

By:  

/s/ Paul L. Hietanen

    By:  

/s/ Terrance McGovern

Name:   Paul L. Hietanen     Name:   Terrance McGovern       Title:  
SVP-Finance & Treasurer

 

    ADMINISTRATIVE AGENT AND LENDERS:      

CITIZENS BANK OF PENNSYLVANIA, a

Pennsylvania state chartered bank,

as Administrative Agent, Swing Line Lender and

Lender, on behalf of itself and the other Lender parties

By:  

/s/ S. Annette Marcelo

    By:  

/s/ Tracy Van Riper

Name:   S. Annette Marcelo     Name:   Tracy Van Riper       Title:   Senior
Vice President

[Signature Page to Second Modification to Second Amended and Restated Business
Loan

and Security Agreement and Other Loan Documents]

 

5